Exhibit 10.44

FORM OF DIRECTOR RESTRICTED STOCK AGREEMENT
PURSUANT TO THE
SIX FLAGS ENTERTAINMENT CORPORATION LONG-TERM INCENTIVE PLAN
 
* * * * *
 
Participant:


Grant Date:
 
Number of Shares of Restricted Stock Granted:


* * * * *


THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between Six Flags Entertainment
Corporation, a corporation organized in the State of Delaware (the “Company”),
and the Participant specified above, pursuant to the Six Flags Entertainment
Corporation Long-Term Incentive Plan, as in effect and as amended from time to
time (the “Plan”), which is administered by the Committee; and


WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock (“Restricted Stock”)
provided herein to the Participant.


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.


2.Grant of Restricted Stock Award. The Company hereby grants to the Participant,
as of the Grant Date specified above, the number of shares of Restricted Stock
specified above. Except as otherwise provided by the Plan, the Participant
agrees and understands that nothing contained in this Agreement provides, or is
intended to provide, the Participant with any protection against potential
future dilution of the Participant’s interest in the Company for any reason, and
no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of the shares of Restricted Stock,
except as otherwise specifically provided for in the Plan or this Agreement.


3.Vesting.


(a)General. Subject to the provisions of Sections 3(b) and 3(c) hereof, the
shares of Restricted Stock subject to this Award shall become vested on the
earlier of (i) the day immediately prior to




--------------------------------------------------------------------------------



the first annual meeting of stockholders of the Company after the Grant Date or
(ii) the first anniversary of the Grant Date (the earlier of such dates, the
“Vesting Date”), provided that the Participant has not terminated service to the
Board prior to the Vesting Date. There shall be no proportionate or partial
vesting in the periods prior to the Vesting Date and all vesting shall occur
only on the Vesting Date, subject to the Participant’s continued service to the
Board on the Vesting Date.


(b)Termination due to Death, Disability or Without Cause. In the event of the
Participant’s death, upon the Participant becoming Disabled, or upon the
Participant’s removal from the Board without cause, in each case, prior to the
Vesting Date, all shares of Restricted Stock shall immediately vest.
(c)Change in Control. The Restricted Stock shall become fully vested if the
Participant’s service with the Board is terminated for any reason within the
twelve (12) month period following a Change in Control. For purposes of this
Agreement, “Change in Control” shall mean the occurrence of any one or more of
the following events to the extent such event also constitutes a “change in
control event” within the meaning of Section 409A of the Code:


(i)    any “person” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of Company Stock or any person who owns five
percent (5%) or more of the Company Stock on the date of the Company’s emergence
from Chapter 11 bankruptcy proceedings (a “Five Percent Owner”) or pursuant to
any merger or consolidation that is not considered to be a Change in Control
under clause (iii) below), becoming the beneficial owner (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities;
(ii)    during any one-year period, individuals who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in paragraph (i), (iii), or (iv) of this
definition of “Change in Control” or a director whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such term is used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a person other than the Board) whose election by the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the one-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board;
(iii)    a merger or consolidation of the Company or a direct or indirect
Subsidiary of the Company with any other company, other than a merger or
consolidation which would result in either (A) a Five Percent Owner beneficially
owning more than fifty percent (50%) of the combined voting power of the voting
securities of the Company or the surviving entity (or the ultimate parent
company of the Company of the surviving entity) or (B) the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or its successor (or the ultimate parent company of
the Company or its successor); provided, however, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person (other than those covered by the exception in subparagraph
(ii)) acquires more than 50% of the combined voting power of the Company’s then
outstanding securities shall not constitute a Change in Control; or

-2-



--------------------------------------------------------------------------------



(iv)    the consummation of a sale or disposition of all or substantially all
the assets of the Company and/or its direct and indirect Subsidiaries, other
than the sale or disposition of all or substantially all of the assets of the
Company to a Five Percent Owner or a person or persons who beneficially own,
directly or indirectly, more than 50% of the combined voting power of the
outstanding voting securities of the Company at the time of the sale.
(d)Forfeiture. Subject to Sections 3(b) and 3(c), all unvested shares of
Restricted Stock shall be immediately forfeited upon the Participant’s
termination of service to the Board for any reason.


4.Delivery of Shares. When shares of Restricted Stock awarded by this Agreement
become vested, the Participant shall be entitled to receive unrestricted shares
and if the Participant’s stock certificates contain legends restricting the
transfer of such shares, the Participant shall be entitled to receive new stock
certificates free of such legends (except any legends required for compliance
with any applicable securities laws).


5.Dividends; Rights as Stockholder. The Participant shall be entitled to receive
all dividends and other distributions paid with respect to the shares of
Restricted Stock, provided that any such dividends or other distributions will
be subject to the same vesting requirements as the underlying Restricted Stock
and shall be paid at the time the Restricted Stock becomes vested pursuant to
Section 3 hereof. If any dividends or distributions are paid in shares, the
shares shall be deposited with the Company and shall be subject to the same
restrictions on transferability and forfeitability as the Restricted Stock with
respect to which they were paid. The Participant may exercise full voting rights
with respect to the Restricted Stock granted hereunder.


6.Non-Transferability.


(a)General. Except as provided in Section 6(b) below, all shares of Restricted
Stock, and any rights and interests with respect thereto, issued under this
Agreement and the Plan (i) shall not, prior to vesting, be sold exchanged,
transferred, assigned or otherwise disposed of in any way at any time by the
Participant (or any beneficiary(ies) of the Participant), other than by
testamentary disposition by the Participant or by the laws of descent and
distribution, (ii) shall not be pledged or encumbered in any way at any time by
the Participant (or any beneficiary(ies) of the Participant) and (iii) shall not
be subject to execution, attachment or similar legal process. Any attempt to
sell, exchange, pledge, transfer, assign, encumber or otherwise dispose of the
shares of Restricted Stock, or the levy of any execution, attachment or similar
legal process upon the shares of Restricted Stock, contrary to the terms of this
Agreement and/or the Plan, shall be null and void and without legal force or
effect.


(b)Permissible Transfers. During the Participant’s lifetime, the Participant
may, with the consent of the Committee, transfer without consideration all or
any portion of the Restricted Stock to (i) an entity affiliated with the
Participant, provided such entity acknowledges and agrees that the terms of this
Agreement shall govern the Restricted Stock granted hereunder, including,
without limitation, the vesting and forfeiture provisions, or (ii) one or more
members of his/her Immediate Family, to a trust established for the exclusive
benefit of one or more members of his/her Immediate Family, to a partnership in
which all the partners are members of his/her Immediate Family, or to a limited
liability company in which all the members are members of his/her Immediate
Family.


7.Section 83(b). If the Participant properly elects (as required by Section
83(b) of the Code) within thirty (30) days after the issuance of the Restricted
Stock to include in gross income for federal income tax purposes in the year of
issuance the Fair Market Value of such shares of Restricted Stock,

-3-



--------------------------------------------------------------------------------



the Participant shall pay to the Company or make arrangements satisfactory to
the Company to pay to the Company upon such election, any federal, state or
local taxes required to be withheld with respect to the Restricted Stock. If the
Participant shall fail to make such payment, the Company shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Participant any federal, state or local taxes of any kind
required by law to be withheld with respect to the Restricted Stock, as well as
the rights set forth in Section 9 hereof. The Participant acknowledges that it
is the Participant’s sole responsibility, and not the Company’s, to file timely
and properly the election under Section 83(b) of the Code and any corresponding
provisions of state tax laws if the Participant elects to make such election,
and the Participant agrees to timely provide the Company with a copy of any such
election.


8.Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.


9.Withholding of Tax. As a condition to receiving the shares of Company Stock
hereunder, the Participant must remit to the Company an amount sufficient to
satisfy any federal, state, local and foreign taxes of any kind (including, but
not limited to, the Participant’s FICA and SDI obligations) which the Company,
in its sole discretion, deems necessary to be withheld or remitted to comply
with the Code and/or any other applicable law, rule or regulation with respect
to the Restricted Stock and, if the Participant fails to do so, the Company may
refuse to issue or transfer any shares of Company Stock otherwise required to be
issued pursuant to this Agreement.


10.Legend. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of Company Stock issued pursuant to this Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares of Company Stock acquired
pursuant to this Agreement in the possession of the Participant in order to
carry out the provisions of this Section 10.


11.Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:


(a)The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 11.


(b)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the shares of Company Stock issuable hereunder must be held
indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Company Stock and the
Company is under no obligation to register such shares of Company Stock (or to
file a “re-offer prospectus”).


(c)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Company Stock of the Company, (B) adequate
information concerning the Company is then available to the public, and (C)
other terms and conditions of Rule 144 or any exemption therefrom are complied
with, and (ii) any sale of the shares of Company Stock issuable hereunder may be
made only in limited amounts in accordance with the terms and conditions of Rule
144 or any exemption therefrom.

-4-



--------------------------------------------------------------------------------





12.Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.


13.Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.


14.No Right to Service. Any questions as to whether and when there has been a
termination of service and the cause of such termination shall be determined in
the sole discretion of the Committee. Nothing in this Agreement shall interfere
with or limit in any way the right of the Company, its Subsidiaries or its
Affiliates to terminate the Participant’s service at any time, for any reason
and with or without cause.


15.Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Restricted Stock awarded under this
Agreement for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.


16.Compliance with Laws. The grant of Restricted Stock and the issuance of
shares of Company Stock hereunder shall be subject to, and shall comply with,
any applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act of 1933, as amended, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law,
rule, regulation or exchange requirement applicable thereto. The Company shall
not be obligated to issue the Restricted Stock or any shares of Company Stock
pursuant to this Agreement if any such issuance would violate any such
requirements. As a condition to the settlement of the Restricted Stock, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate to evidence compliance with any applicable law or
regulation.


17.Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.


18.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.


19.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.



-5-



--------------------------------------------------------------------------------



20.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.


21.Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.


22.Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the Award of Restricted
Stock made under this Agreement is completely independent of any other award or
grant and is made at the sole discretion of the Company; (c) no past grants or
awards (including, without limitation, the Restricted Stock awarded hereunder)
give the Participant any right to any grants or awards in the future whatsoever;
and (d) any benefits granted under this Agreement are not part of the
Participant’s ordinary compensation, and shall not be considered as part of such
salary in the event of severance, redundancy or resignation.




* * * * *



-6-

